Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered.

Claims 1-8, 10-50 and 52-89 are pending in the application.

Response to Argument
Applicant’s arguments in the Remarks, filed on 8/2/22 have been fully considered but they are not persuasive. 
According to 37 CFR 1.111(b) and (c):
“(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”

“(c) In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.”

In the Remarks, Applicant argued that:
“The applicant disagrees with the PTAB Decision dated June 8, 2022.  However, just for the sake of furthering the application, claims 9 and 51 are cancelled and their limitations incorporated into claim 1”

Applicant’s reply is merely a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Therefore, Applicant’s argument is not persuasive.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The following terms lack proper antecedent basis:
the first device – claim 81


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-7, 10-15, 18, 24-25, 33-34, 39-41, 43-46, 49-50, 52-54, 56, 62-66, 69-87
and 89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter, U.S. Patent Application Publication 2015/0222852 (hereinafter Carter) and Caballero et al, U.S. Patent Application Publication 2012/0112970 (Caballero) in view of Wong et al, U.S. Patent Application Publication 2011/0298301 (hereinafter Wong).

As per claim 1, Carter teaches the invention substantially as claimed of a device for use with a first wireless network in a building and for use with a server external to the building (fig. 1), the device comprising:
an first antenna for communication over the first wireless network (18, fig. 2; [55] [56]);
a first wireless transceiver coupled to the first antenna for transmitting digital data to, and for receiving digital data from, the first wireless network (18, fig. 2; [55] [56]);
a video camera for providing video data (22, fig. 2; [56]);
a motion detector for sensing a person motion (26, fig.2; [56] [102][103]); 
a sounder for emitting sound waves (12, fig. 2; [56]); 
a software and a processor for executing the software, the processor is coupled to control the first wireless transceiver, the video camera, the sounder, and the motion detector ([105][106][107]);
a memory coupled to the processor that stores a digital address that uniquely identifies the device in the first wireless network or in the Internet (e.g., can designate the camera to transmit video/audio data to one or more device of the wireless network [102]; every camera can be uniquely identified by a MAC address that enable other device having a web browser to be in wireless communication with the camera through wireless router [104]; the camera supports IPv6 [103]; communicate between camera and other device are established using IP address for the camera [107], i.e., the camera must store the MAC/IP address of the camera in order to wirelessly communicate with other device and to support IP address communication);
an actuator and an electrically actuated switch coupled for connecting electric power to the actuator (e.g, camera initiates video recording and issues a verbal response responsive to motion sensor detecting a moving object[105][107].  This functionality at least suggests actuating electrically-actuated switches, namely those associated with triggering video recording and verbal responses, responsive to detected motion.  See also pages 18-19 of the PTAB decision dated 6/8/22);
a battery for powering the device ([57]); and
a single enclosure housing the first antenna, the first wireless transceiver, the video camera, the motion detector, the memory, the actuator, the electrically actuated switch, and the battery (fig. 2; ([56] [57][105], e.g., the camera includes/housing at least those components (i.e., actuator and an electrically actuated switch) associated with triggering video recording and verbal responses, responsive to detected motion.  See also pages 18-19 of the PTAB decision dated 6/8/22),
wherein the device is operative to transmit a first message to the server (e.g.,
computer 80 or 240) via the first wireless network in response to sensing the person motion by the motion detector ([56] [65] [68][102] [105][107]),
wherein the device is operative to transmit the video data to the server via the first
wireless network ([107]),
wherein the device is operative to receive voice data from the server via the first wireless network, and to emit the received voice data by the sounder ([70] [76] [77] [78] [108]),  
wherein the single enclosure is configured to be mounted on a wall in the building ([46] [59]), and 
wherein the electrically actuated switch is actuated in response to the motion detector or the video data, or in response to command received from the server ([56][105]; e.g, camera initiates video recording and issues a verbal response responsive to motion sensor detecting a moving object[105][107].  This functionality at least suggests actuating electrically-actuated switches, namely those associated with triggering video recording and verbal responses, responsive to detected motion.  See also pages 18-19 of the PTAB decision dated 6/8/22)).

Carter does not teach a second wireless transceiver.  Caballero teaches a device for use with first and second wireless networks ([46]), the device comprising:
a first antenna for communication over the first wireless network([30][46][49], e.g., first, second, third antennas);
a first wireless transceiver coupled to the first antenna for transmitting digital data to, and for receiving digital data from, the first wireless network ([49], e.g., transceiver for one or more antennas);
a second antenna for communication over the second wireless network ([30][46][49], e.g., first, second, third antennas);
a second wireless transceiver coupled to the second antenna for transmitting digital data to, and for receiving digital data from, the second wireless network ([46][50][54][55], e.g., transceiver for one or more antennas);
a memory coupled to the processor that stores a digital address that uniquely identifies the device in the first wireless network or in the Internet ([32], the device addressable/communicate with other devices in the Internet using Internet protocol/Internet Software);
a single enclosure housing the first and second antennas, the first and second wireless transceivers, the video camera, the memory, and the battery (figs. 2, 6; [5][31]-[37][71]), 
wherein the device is operative to transmit a first message over the Internet via the first wireless network and via the second wireless network ([30][32][33], e.g., supporting interaction with external equipment using internet protocols, wireless protocols using the antennas)
wherein the device is operative to transmit the video data over the Internet via the first and second wireless networks([30][32][33], e.g., support interaction of voice data using internet protocols, wireless protocols using the antennas),
wherein the device is operative to receive voice data over the Internet via the first and second wireless networks ([30][32][33], e.g., supporting interaction of voice data using internet protocols, wireless protocols using the antennas).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Caballero teaching with Carter’s system in order to provide Carter’s system with plurality of wireless communications, thus improving the wireless communications circuitry for Carter’s wireless devices ([4]).  

Carter and Caballero do not teach to transmit and to receive to and from the server over the Internet. Wong teaches 
a memory coupled to the processor that stores a digital address that uniquely identifies the device in the first wireless network or in the Internet ([68][83][90][147], e.g., each sensor is assigned one or more Internet protocol address and communicate with one or more remote WiFi compatible servers; sensor wirelessly transfer captured images over antenna by WiFi transceiver; sensor is compliant with IEEE 802.11, TCP/IP, WAP; sensor has a MAC address)
an actuator and an electrically actuated switch coupled for connecting electric power to the actuator ([83][107], e.g., actuation of sensor (e.g., camera, motion detector [43]) is in response to command received from a sensor); wherein the device is operative to transmit a first message to the server over the Internet via the first wireless network in response to sensing motion ([46] [49]), wherein the device is operative to transmit the video data to the server over the Internet via the first wireless network ([50]),
wherein the device is operative to receive data from the server over the Internet via the first wireless network ([171]), and 
wherein the electrically actuated switch is actuated in response to the motion detector or the video data, or in response to command received from the server ([83][107], e.g., actuation of sensor (e.g., camera, motion detector [43]) is in response to command received from a sensor).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Wong’s teachings of transmitting and receiving data to and from a server over the Internet with Carter and Caballero’s system because by doing so it would allow data in Carter and Caballero’s system to be processed and managed by a cloud application on remote servers over the Internet.  One skilled in the art would be motivated to combine Wong’s teaching of cloud application for the well-known benefits of reducing infrastructure and maintenance cost, scalability, reliability and redundancy against failure, better system support by offsite provider, and improve cyber security provide by offsite security team.   

	As per claim 2, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Wong further teach wherein the first wireless network is using an unlicensed radio frequency band that is an Industrial, Scientific and Medical (ISM) radio band ([90]).

As per claim 5, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Wong and Caballero further teach wherein the first wireless network is a Wireless Local Area Network (WLAN), the first antenna is a WLAN antenna, and the first wireless transceiver is a WLAN modem (Wong [42]; Caballero [44][49]).

As per claim 6, Carter, Caballero and Wong teach the invention substantially as claimed in claim 5 above.  Wong and Caballero further teach wherein the WLAN is according to, is based on, or is compatible with, IEEE   802.11-2012, IEEE 802.lla, IEEE 802.llb, IEEE 802.llg, IEEE 802.1ln, or IEEE 802.1lac standard (Wong [87]; Caballero [2][32][36]).

As per claim 7, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter, Caballero and Wong further teach wherein the first wireless network is a cellular telephone network, the first antenna is a cellular telephone network antenna, and the first wireless transceiver is a cellular  telephone network modem (Carter [16]; Caballero [46][47]; Wong [168] [170]).

As per claim 10, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter further teach wherein the digital address is a locally administered addresses or a universally administered digital address ([104] [107]).

As per claim 11, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter and Wong further teach wherein the digital address is a MAC layer address that is MAC-48, EUI-48, or EUI-64 address type (Carter, [104] [107]; Wong, [151]).

As per claim 12, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter and Wong further teach wherein the digital address a layer 3 address and is static or dynamic Internet Protocol (IP) IP address that is IP Version 4 (IPv4) IPv4 or IP Version 6 (IPv6) IPv6 type address (Carter, [104] [107]; Wong, [68]).

As per claim 13, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter and Wong further teach wherein the digital address is autonomously assigned or is assigned by another device via a communication interface using Dynamic Host Configuration Protocol (DHCP) DHCP (Carter, [109]; Wong, [80] [112]).

As per claim 14, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter and Wong further teach wherein the video camera further comprises one or more optical lens for focusing the received light and to guide a captured image, and wherein the video camera is based on, or using, photoelectric element that is based on Charge-Coupled Device (CCD) or a Complementary Metal-Oxide Semiconductor (CMOS) element (Carter [103]; Wong, [83][143]).

As per claim 15, Carter, Caballero and Wong teach the invention substantially as claimed in claim 14 above.  Carter and Wong further teach wherein the video camera captures visible light images (Carter [103]; Wong, [83]).

As per claim 18, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Wong further teach wherein the video data is using, is according to, or is compatible with, a digital video format ([83] [125]).

As per claim 24, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter further teach wherein the device is mountable for capturing video external to the building ([46]).

As per claim 25, Carter, Caballero and Wong teach the invention substantially as claimed in claim 24 above.  Carter further teach wherein the device is mountable for detecting or viewing a person at a door in the building ([46]).

As per claim 33, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter further teach wherein the motion detector is a directional detector ([103][111], 220, fig. 7) (i.e., motion sensor 220 on camera detects motion related to the direction where the camera is pointing).

As per claim 34, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter further teach wherein the motion detector is mountable for detecting motion external to the building ([46]).

As per claim 39, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter further teach wherein the battery comprises a rechargeable battery ([57]).

As per claim 40, Carter, Caballero and Wong teach the invention substantially as claimed in claim 39 above.  Carter further teach comprising a battery compartment for housing the battery, and a connector for connecting to a battery charger for charging the battery ([57]).

	As per claim 41, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter further teach wherein the sounder is operative for emitting omnidirectional, unidirectional, or bidirectional pattern, audible or inaudible, sound waves ([70][76]-[78][108]).

As per claim 43, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Although Carter and Caballero teaches a speaker (i.e., sounder) can emit a loud noise or any audible sound (Carter [110]; Caballero [34]), however Carter, Caballero and Wong do not specifically teach the sound of a bell, a buzzer, a chime, a whistle or a ringer.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a sound of a bell, a buzzer, a chime, a whistle, or a ringer because by doing so it would improve the customization of the system allowing any audible sound to be outputted according to the user’s choice.

		As per claim 44, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter further teach comprising a memory that stores digital audio content, and wherein the sounder is further operative to play the digital audio content ([105]).

		As per claim 45, Carter, Caballero and Wong teach the invention substantially as claimed in claim 44 above.  Carter further teach wherein the digital audio content comprises pre-recorded or synthesized human voice ([110]).

		As per claim 46, Carter, Caballero and Wong teach the invention substantially as claimed in claim 45 above.  Carter further teach wherein the digital audio content comprises syllable, a word, a phrase, a sentence, a short story, or a long story ([105]).

		As per claim 49, Carter, Caballero and Wong teach the invention substantially as claimed in claim 44 above.  Carter further teach wherein the digital audio content comprises music ([110]).

		As per claim 50, Carter, Caballero and Wong teach the invention substantially as claimed in claim 49 above.  Although Carter teaches wherein the digital audio content comprises music ([110]), however Carter, Caballero and Wong do not specifically teach the music is an emulation of a music instrument.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an emulation of a music instrument because by doing so it would improve the customization of the system allowing any audible sound to be outputted according to the user’s choice.

		As per claim 52, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Wong further teach wherein the electrically actuated switch is based on an electrical circuit that comprises an open collector transistor, an open drain transistor, a thyristor, a TRIAC, or an opto-isolator ([102][107], e.g., comprised in Microchip PIC24HJ128GP202).
		
		As per claim 53, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter and Wong further teach wherein the electrically actuated switch is coupled for connecting electric power from the battery to the actuator (Carter [57][83][106]; Wong, [105][107]).

		As per claim 54, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter and Caballero further teach comprising a motion actuator coupled to the processor to be controlled or activated in response to the motion detector or the video data, or in response to command received from the server (Carter [16][47][82][83][104], e.g., PTZ motion actuator to be controlled in response to motion detector or video or to command received via server; Caballero [22][34]).

		As per claim 56, Carter, Caballero and Wong teach the invention substantially as claimed in claim 54 above.  Carter and Caballero further teach wherein the motion actuator consists of, or comprises, a pneumatic actuator, hydraulic actuator, or electrical actuator (Carter [10]; Caballero [34], e.g., vibrators).

		As per claim 62, Carter, Caballero and Wong teach the invention substantially as claimed in claim 54 above.  Carter further teach wherein the motion actuator is part of, or integrated with, an electronic door lock ([82][83]).

		As per claim 63, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter further teach wherein the single enclosure is fixedly mountable or attachable onto exterior surface or wall of the building ([46][55]).
		
		As per claim 64, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter further teach wherein the building comprises a house, school, store, factory, residential house, apartment trailer, motor home, or office ([46][55]).

		As per claim 65, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter further teach wherein the single enclosure consists of, comprises, or is integrated with, an electrical outlet or a plug-in module that is pluggable to the outlet ([8][57]).

		As per claim 66, Carter, Caballero  and Wong teach the invention substantially as claimed in claim 1 above.  Carter further teach being be part of: integrated with, or coupled to, a door phone, intercom, doorbell, electronic door lock, or garage doors opener ([46]).

	As per claim 69, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Wong further teach wherein the device serves as a client in a client-server mode ([90], sensor device uses client-server protocol such as SNMP).

As per claim 70, Carter, Caballero and Wong teach the invention substantially as claimed in claim 69 above.  Carter and Wong further teach wherein the server is operative to store the video data received from the device (Carter [56]; Wong [49][46][50][78]fig.4, e.g., wireless sensor transmit video data to a server/cloud service, the server/cloud service transmit the video data to any IP enabled wireless device/phone over the Internet via a wireless network (416, fig. 4)).

As per claim 71, Carter, Caballero and Wong teach the invention substantially as claimed in claim 69 above.  Carter further teach comprising an image processor for processing the video data ([11]).

As per claim 72, Carter, Caballero and Wong teach the invention substantially as claimed in claim 71 above.  Carter further teach wherein the server comprises the image processor ([11]).

As per claim 73, Carter, Caballero and Wong teach the invention substantially as claimed in claim 71 above.  Carter further teach wherein the image processor is operative for face detection, face recognition, gesture recognition, compression or de-compression, or motion sensing of the video data ([11]).

As per claim 74, Carter, Caballero and Wong teach the invention substantially as claimed in claim 71 above.  Carter further teach wherein the image processor is operative for Video Content Analysis (VCA) ([11]).

As per claim 75, Carter, Caballero and Wong teach the invention substantially as claimed in claim 74 above.  Carter further teach wherein the VCA includes Video Motion  Detection  (VMD), video tracking, egomotion estimation, identification, behavior analysis, situation awareness, dynamic masking, motion detection, object detection, face recognition, automatic number plate recognition, tamper detection, video tracking, or pattern recognition ([11]).

As per claim 76, Carter, Caballero and Wong teach the invention substantially as claimed in claim 69 above.  Carter, Caballero and Wong further teach for use with a mobile device external to the building, the mobile device comprises a display for displaying the video data and a microphone for capturing voice data, and wherein the server is operative to communicate with the mobile device over the Internet via a third wireless network (Carter 79, 81, fig. 1, [7]; Caballero [44][46][49]; Wong [49][46][50][78]fig.4, e.g., wireless sensor transmit video data to a server/cloud service, the server/cloud service transmit the video data to any IP enabled wireless device/phone over the Internet via a wireless network (416, fig. 4)).

As per claim 77, Carter, Caballero and Wong teach the invention substantially as claimed in claim 76 above.  Carter, Caballero and Wong further teach comprising the mobile device (Carter 79, fig. 1; Caballero [20]; Wong 418, fig. 4).

As per claim 78, Carter, Caballero and Wong teach the invention substantially as claimed in claim 76 above.  Carter, Caballero and Wong further teach wherein in response to the received video data or first message from the device, the server is operative to transmit a notification to the mobile device over the Internet via the third wireless network (Carter [17][18][56], e.g., the video is sent to remote device as an archive video in the screen view (notification) for later viewing [108]; Caballero [44][46][49]; Wong [49][46][50][77][78]; 320, fig. 3; fig.4, e.g., wireless sensor transmit video data to a server/cloud service, the server/cloud service transmit the video data to any IP enabled wireless device/phone over the Internet via a wireless network (416, fig. 4); server/cloud service transmit notifications to mobile devices).

As per claim 79, Carter, Caballero and Wong teach the invention substantially as claimed in claim 78 above.  Carter, Caballero and Wong further teach wherein in response to the received video data or first message from the device, the server is operative to transmit the video data to the mobile device over the Internet via the third wireless network for displaying by the display of the portable device (Carter [7][17][18][64][65][56; fig. 1], e.g., in response to received video data from DVMS module, stream the video data to remote peripheral device (e.g., cell phone, video phone, PDA, computer) over the Internet via a wireless network; Caballero [44][46]; Wong [49][46][50][78]fig.4, e.g., wireless sensor transmit video data to a server/cloud service, the server/cloud service transmit the video data to any IP enabled wireless device/phone over the Internet via a wireless network (416, fig. 4)).

As per claim 80, Carter, Caballero and Wong teach the invention substantially as claimed in claim 79 above.  Carter further teach wherein the video data is displayed on the display of the mobile device in real-time or in near-real-time ([114]).

As per claim 81, Carter, Caballero and Wong teach the invention substantially as claimed in claim 78 above.  Carter and Caballero further teach wherein in response to the received video data or first message from the device, the server is operative to receive voice data from the mobile device over the Internet via the third wireless network and to transmit the received voice data to the first device for sounding by the sounder therein (Carter [70][76]-[78][108]; Caballero [44][46]).

As per claim 82, Carter, Caballero and Wong teach the invention substantially as claimed in claim 78 above.  Carter further teach operative for viewing by the display a person that is at the door of the building ([114]).

As per claim 83, Carter, Caballero and Wong teach the invention substantially as claimed in claim 76 above.  Carter, Caballero and Wong further teach wherein the mobile device comprises, or consists of a mobile phone or a smartphone, and wherein the third wireless network is based on, or comprises,  a WLAN or cellular  telephone network (Carter, [16][77]; Caballero [44][46]; Wong, [73]).

As per claim 84, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter, Caballero and Wong further teach wherein the device is operative to transmit the first message to the server over the Internet simultaneously via the first wireless network and via the second wireless network in response to sensing the person motion by the motion detector (Carter [56] [65] [68][102] [105][107]; Wong [46] [49][50][171], e.g., wherein the device is operative to transmit the first message to the server over the Internet in response to sensing the person motion by the motion detector; Caballero [29][33], e.g., the device is operative to transmit the first message over the Internet simultaneously via multiple antennas/transmitters).

As per claim 85, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter, Caballero and Wong further teach wherein the device is operative to transmit the video data to the server over the Internet simultaneously via the first and second wireless networks (Carter [56] [65] [68][102] [105][107]; Wong [46] [49][50][171], e.g., wherein the device is operative to transmit the video data to the server over the Internet; Caballero [29][33], e.g., the device is operative to transmit the video data over the Internet simultaneously via multiple antennas/transmitters).

As per claim 86, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter, Caballero and Wong further teach wherein the device is operative to receive voice data from  the server over the Internet simultaneously via the first and second wireless networks (Carter [56] [65] [68][102] [105][107]; Wong [46] [49][50][171], e.g., wherein the device is operative to receive the voice data to the server over the Internet; Caballero [29][33], e.g., the device is operative to receive the voice data over the Internet simultaneously via multiple antennas/transmitters).
 
As per claim 87, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Caballero further teach for use with redundancy, wherein the device is operative to transmit or receive over the second wireless network upon a failure in a communication over the first wireless network ([32][45][67]-[69], e.g., sending or receiving over another wireless network upon block of a wireless antenna/network)
.
As per claim 89, Carter, Caballero and Wong teach the invention substantially as claimed in claim 7 above.  Wong and Caballero further teach wherein the second wireless network is a Wireless Local Area Network (WLAN), the second antenna is a WLAN antenna, and the second wireless transceiver is a WLAN modem (Wong [42]; Caballero [44][49]).

Claims 3, 4, 8 and 88 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable
over Carter, Caballero and Wong in view of Holland et al, U.S. Patent Application Publication 2010/0187832 (hereinafter Holland).

As per claim 3, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Although Carter, Caballero and Wong teach a first wireless network (Carter, fig. 1; Caballero, [46][49]; Wong, fig. 1), however, Carter, Caballero and Wong do not particularly teach a wireless personal area network.  Holland teaches wherein the first wireless network is a Wireless Personal Area Network (WPAN), the first antenna is a WPAN antenna, and the first wireless transceiver is a WPAN modem ([71]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Holland’s teaching of WPAN with Carter, Caballero and Wong’s system in order to provide a secure network for authorized devices to share data.  

	As per claim 4, Carter, Caballero, Wong and Holland teach the invention substantially as claimed in claim 3 above.  Holland further teach wherein the WPAN is according to, is based on, or is compatible with, BluetoothTM or IEEE 802.15.1-2005 standard, or wherein the WPAN is a wireless control network that is according to, based on, or complaint with, ZigbeeTM, IEEE 802.15.4-2003, or  Z-Wave™  standard ([71]).

As per claim 8, Carter, Caballero and Wong teach the invention substantially as claimed in claim 7 above.  Carter, Caballero and Wong do not particularly teach the different communication interfaces of the cellular telephone network.  Holland teaches wherein the cellular telephone network is according to, is based on, or is compatible with, a Third Generation (3G) network that uses Universal Mobile Telecommunications System (UMTS) UMTS, Wideband Code Division Multiple Access (W­ CDMA) W-CDMA UMTS, High Speed Packet Access (HSPA) HSPA, UMTS Time-Division Duplexing (TDD) TDD, CDMA2000 lxRTT, Evolution - Data Optimized  (EV-DO) EV-DO,  or Global System for Mobile communications (GSM) GSM, Enhanced Data rates for GSM Evolution (EDGE) EDGE-Evolution, or wherein the cellular telephone network is according to, is based on, or is compatible with, a Fourth Generation (4G) network that uses Evolved High Speed Packet Access (HSPA+) HSPA+, Mobile Worldwide Interoperability for Microwave Access (WiMAX) WiMAX, Long-Term Evolution (LTE) LTE, LTE-Advanced, Mobile Broadband Wireless Access (MBWA) MBW A, or is based on IEEE 802.20-2008 ([43]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Holland’s teaching of different type of wireless communication interfaces with Carter, Caballero and Wong’s system in order to improve the compatibility of Carter, Caballero and Wong’s wireless devices in different types of wireless communication network.  

As per claim 88, Carter, Caballero, Wong and Holland teach the invention substantially as claimed in claim 3 above.  Wong and Caballero further teach wherein the second wireless network is a Wireless Local Area Network (WLAN), the second antenna is a WLAN antenna, and the second wireless transceiver is a WLAN modem (Wong [42]; Caballero [44][49])

Claims 16-17, 19-23, 26 and 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Carter, Caballero and Wong in view of Siann et al, U.S. Patent Application Publication 2009/0189981 (hereinafter Siann).

As per claim 16, Carter, Caballero and Wong teach the invention substantially as claimed in claim 15 above.  Carter, Caballero and Wong do not teach capture invisible light image.  Siann teach wherein the video camera further captures invisible light images ([232]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Siann’s teaching of capturing invisible light image with Carter, Caballero and Wong’s system in order to provide energy efficient way to capture images in low light environment ([232]).

As per claim 17, Carter, Caballero, Wong and Siann teach the invention substantially as claimed in claim 16 above.  Siann further teach wherein the invisible light comprises infrared, ultraviolet, X-rays, or gamma rays ([232]).

As per claim 19, Carter, Caballero and Wong teach the invention substantially as claimed in claim 18 above.  Carter, Caballero and Wong do not teach particularly teach the details of the digital video format.  Siann teaches wherein the digital video format is based on one out of: TIFF (Tagged Image File Format), RAW format, AVI, DV, MOV, WMV, MP4, DCF (Design Rule for Camera Format), ITU-T H.261, ITU-T H.263, ITU-T H.264, ITU-T CCIR 601, ASF, Exif (Exchangeable Image File Format), and DPOF (Digital Print Order Format) standards ([41]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Siann’s teaching of video compression with Carter, Caballero and Wong’s system in order to allow higher video compression with less loss of quality, thus improving the video streaming quality  

As per claim 20, Carter, Caballero and Wong teach the invention substantially as claimed in claim 18 above.  Carter, Caballero and Wong do not teach Standard-Definition (SD) or High-Definition (HD).  Siann teaches wherein the video data is using, is according to, or is compatible with, Standard-Definition (SD) or High-Definition (HD) standard ([74], e.g., HDTV).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Siann’s teaching of display resolution with Carter, Caballero and Wong’s system in order provide better quality image/video for user viewing.    

As per claim 21, Carter, Caballero, Wong and Siann teach the invention substantially as claimed in claim 20 above.  Although Siann teaches wherein the video data is using, is according to, or is compatible with, High-Definition (HD) standard ([74], e.g., HDTV), however, Carter, Caballero, Wong and Siann do not specifically teach High-Definition (HD) standard that is using, is according to, or is compatible with 1,280x720 pixels (720p) or 1,920x 1,080 pixels (1080i/1080p).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include 1080 resolution video because by doing so it would provide better quality image/video for user viewing.    

As per claim 22, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter, Caballero and Wong do not teach intraframe and lossy compression.  Siann teaches comprising a intraframe or interframe compression-based video compressor coupled to the video camera for lossy or non-lossy compressing the video data ([41], e.g., MPEG, MPEG 4)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Siann’s teaching of video compression with Carter, Caballero and Wong’s system in order to allow higher video compression with less loss of quality, thus improving the video streaming quality  

As per claim 23, Carter, Caballero, Wong and Siann teach the invention substantially as claimed in claim 22 above.  Siann further teach wherein the compression uses, or is based on, a standard compression algorithm which is one or more out of JPEG (Joint Photographic Experts Group) and MPEG (Moving Picture Experts Group), ITU-T H.261, ITU-T H.263, ITU-T H.264 and ITU-T CCIR 601 ([41][99]).

	As per claim 26, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter, Caballero and Wong do not teach detecting motion with sound.  Siann teaches wherein the motion detector comprises an acoustic sensor for detecting the motion using sound ([116]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Siann’s teaching of acoustic sensor with Carter, Caballero and Wong’s system in order to provide energy efficient/low power consumption way to detect motion.  

As per claim 35, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter, Caballero and Wong do not teach a light source that emits light for illumination or indication.  Siann teaches comprising a light source that emits light for illumination or indication coupled to be activated by the processor and powered by the battery ([232]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Siann’s teaching of emitting light with Carter, Caballero and Wong’s system in order to provide energy efficient way to capture images in low light environment ([232]).

As per claim 36, Carter, Caballero, Wong and Siann teach the invention substantially as claimed in claim 35 above.  Siann further teach wherein the light source emits non-visible light ([232]).

As per claim 37, Carter, Caballero, Wong and Siann teach the invention substantially as claimed in claim 36 above.  Siann further teach wherein the non-visible light is infrared, ultraviolet, X­ rays, or gamma rays ([232]).

As per claim 38, Carter, Caballero, Wong and Siann teach the invention substantially as claimed in claim 35 above.  Siann further teach wherein the light source consists of, or comprises, a lamp, an incandescent lamp, a gas discharge lamp, a fluorescent lamp, a Solid-State Lighting (SSL), a Light Emitting Diode (LED), an Organic LED (OLED), a polymer LED (PLED), or a laser diode ([232]).

Claims 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Carter, Caballero and Wong in view of Hui et al, U.S. Patent Application Publication 2013/0151200 (hereinafter Hui).

As per claim 27, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter, Caballero and Wong do not teach detecting the motion using opacity.  Hui teaches wherein the motion detector comprises an optical sensor for detecting the motion using opacity ([37]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Hui’s teaching of different ways to detect motion with Carter, Caballero and Wong’s system in order to improve the accuracy of the motion detection in Carter, Caballero and Wong’s system by implementing different types of motion sensors to capture motion data. 

As per claim 28, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter, Caballero and Wong do not teach detecting the motion using magnetism or geomagnetism.  Hui teaches wherein the motion detector comprises a magnetic sensor for detecting the motion using magnetism or geomagnetism ([37]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Hui’s teaching of different ways to detect motion with Carter, Caballero and Wong’s system in order to improve the accuracy of the motion detection in Carter, Caballero and Wong’s system by implementing different types of motion sensors to capture motion data. 

As per claim 29, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter, Caballero and Wong do not teach sensing a reflected energy.  Hui teaches wherein the motion detector comprises energy emitter and sensor for sensing a reflected energy ([37]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Hui’s teaching of different ways to detect motion with Carter, Caballero and Wong’s system in order to improve the accuracy of the motion detection in Carter, Caballero and Wong’s system by implementing different types of motion sensors to capture motion data. 

As per claim 30, Carter, Caballero, Wong and Hui teach the invention substantially as claimed in claim 29 above.  Hui further teaches wherein the transmitted energy comprises sound or ultrasound waves, or wherein the transmitted energy comprises electromagnetic waves, laser, or microwaves, and the motion detector comprises a radar ([37]).

As per claim 31, Carter, Caballero, Wong and Hui teach the invention substantially as claimed in claim 29 above.  Hui further teaches wherein the transmitted energy comprises visible or invisible light ([37]).

As per claim 32, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter, Caballero and Wong do not teach Passive Infrared sensors (PIR), or an ultrasonic-waves sensor.  Hui teaches wherein the motion detector comprises a Passive Infrared sensors (PIR), or an ultrasonic-waves sensor ([37]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Hui’s teaching of different ways to detect motion with Carter, Caballero and Wong’s system in order to improve the accuracy of the motion detection in Carter, Caballero and Wong’s system by implementing different types of motion sensors to capture motion data. 

Claims 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Carter, Caballero and Wong in view of Zang et al, U.S. Patent Application Publication 2010/0039253 (hereinafter Zang).

		As per claim 42, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Carter, Caballero and Wong do not teach different types of speaker.  Zang teaches wherein the sounder comprises an electromagnetic loudspeaker, a piezoelectric speaker, an electrostatic loudspeaker (ESL), a ribbon or planar magnetic loudspeaker, or a bending wave loudspeaker (abstract, [13]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Zang’s teaching of piezoelectric speaker with Carter, Caballero and Wong’s system in order to provide a better speaker that is resistance to overload compare to a conventional speaker 

Claims 47 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable
over Carter, Caballero and Wong in view of Cline et al, U.S. Patent 5,696,879 (hereinafter Cline).

		As per claim 47, Carter, Caballero and Wong teach the invention substantially as claimed in claim 45 above.  Although Carter teaches comprising a hardware or software speech synthesizer for playing the human voice ([97] [110]), however, Carter, Caballero and Wong do not teach wherein the speech synthesizer is a concatenative type that uses, or is based on, unit selection, diphone synthesis, or domain-specific synthesis.  Cline teaches comprising a hardware or software speech synthesizer for playing the human voice, and wherein the speech synthesizer is a concatenative type that uses, or is based on, unit selection, diphone synthesis, or domain-specific synthesis (col. 3, lines 34-67).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Cline’s teaching of diphone synthesis based on Hidden Markov Models with Carter, Caballero and Wong’s system in order to allow prosodic characteristics of the voice to be modified by varying the HMM parameters, thus reducing the large storage requirement. 

	As per claim 48, Carter, Caballero and Wong teach the invention substantially as claimed in claim 45 above.  Although Carter teaches comprising a hardware or software speech synthesizer for playing the human voice ([97][110]), however, Carter, Caballero and Wong do not teach wherein the speech synthesizer is a formant type, that uses, or is based on, articulatory synthesis or Hidden Markov Models (HMM). Cline teaches comprising a hardware or software speech synthesizer for playing the human voice, and wherein the speech synthesizer is a formant type, that uses, or is based on, articulatory synthesis or Hidden Markov Models (HMM) (col. 3, lines 34-67).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Cline’s teaching of diphone synthesis based on Hidden Markov Models with Carter, Caballero and Wong’s system in order to allow prosodic characteristics of the voice to be modified by varying the HMM parameters, thus reducing the large storage requirement. 

Claims 55, 57, 58 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being 
unpatentable over Carter, Caballero and Wong in view of Lowder et al, U.S. Patent Application Publication 2011/0047874 (hereinafter Lowder).

		As per claim 55, Carter, Caballero and Wong teach the invention substantially as claimed in claim 54 above.  Carter, Caballero and Wong do not specifically teach a conversion mechanism for respectfully converting to rotary or linear motion based on a screw, a wheel and axle, or a cam.  Lowder teaches wherein the motion actuator causes linear or rotary motion, and the device further comprising a conversion mechanism for respectfully converting to rotary or linear motion based on a screw, a wheel and axle, or a cam ([60][61]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Lowder’s teaching of actuator with Carter, Caballero and Wong’s system in order to providing an energy efficient/power saving way to lock or unlock a door with a motor (col. 2, lines 34-43; col. 5, lines 57-67).

		As per claim 57, Carter, Caballero and Wong teach the invention substantially as claimed in claim 54 above.  Carter, Caballero and Wong do not specifically teach an electric motor.  Lowder teaches wherein the motion actuator consists of, or comprises, an electrical motor ([60][61]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Lowder’s teaching of actuator/motor with Carter, Caballero and Wong’s system in order to providing an energy efficient/power saving way to lock or unlock a door with a motor (col. 2, lines 34-43; col. 5, lines 57-67).

		As per claim 58, Carter, Caballero, Wong and Lowder teach the invention substantially as claimed in claim 57 above.  Lowder further teach wherein the electrical motor is a brushed motor, a brushless motor, or an uncommutated DC motor ([60][61]).

		As per claim 59, Carter, Caballero, Wong and Lowder teach the invention substantially as claimed in claim 58 above.  Although Lowder teaches wherein the electrical motor is a DC stepper motor or any other known device for providing mechanical motion from electrical power ([5]), however, Lowder does not teach a DC stepper motor that is a Permanent Magnet (PM) motor, a Variable reluctance (VR) motor, or a hybrid synchronous stepper motor.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include any type of stepper motor including a Permanent Magnet (PM) motor, a Variable reluctance (VR) motor, or a hybrid synchronous stepper motor in order to provide a low cost and better torque motor compare to the conventional servo motor.  

		Claims 60 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter, Caballero, Wong and Lowder in view of Weber, U.S. Patent 5,077,512 (hereinafter Weber).

		As per claim 60, Carter, Caballero, Wong and Lowder teach the invention substantially as claimed in claim 57 above.  Although Lowder teaches the electrical motor ([60][61]), however, Carter, Caballero, Wong and Lowder do not teach other types of electric motor including AC motors.  Weber teaches wherein the electrical motor is an AC motor that is an induction motor, a synchronous motor, or an eddy current motor (col. 1, lines 35-51).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Weber’s teaching of other type of motor including AC motors with Carter, Caballero, Wong and Lowder’s system because Weber’s teaching of induction motors would improve the customization of the system by providing a cheap and low maintenance alternative motor compare to a DC motor.

As per claim 61, Carter, Caballero, Wong, Lowder and Weber teach the invention substantially as claimed in claim 60 above.  Weber further teach wherein the AC motor is a single-phase AC induction motor, a two-phase AC servo motor, or a three-phase AC synchronous motor, and the AC motor is a split-phase motor, a capacitor-start motor, or a Permanent-Split Capacitor (PSC) motor (col. 1, lines 35-51).

Claims 67 and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Carter, Caballero and Wong in view of Skillman et al, U.S. Patent Application Publication 2009/0033522 (hereinafter Skillman).

As per claim 67, Carter, Caballero and Wong teach the invention substantially as claimed in claim 1 above.  Although Carter and Caballero teaches comprising a human operated input device (e.g., keypad/keyboard) coupled to the processor (Carter [8][58][74]; Caballero [34]), wherein the device is further operative to transmit a second message to the server over the Internet via the first wireless network in response to the operation of the human operated input device (Carter [74]; Caballero [30][32][33]), however, Carter, Caballero and Wong do not teach a human operated switch.  Skillman teaches a human operated input device comprises a human operated switch ([44], i.e., human operated keypad with human operated switches),

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Skillman with Carter, Caballero and Wong’s system because Skillman’s teaching of tactile switch would allow the input device in Carter, Caballero and Wong’s system to provide tactile feedback to user.  By providing the tactile feedback, the user may conveniently sense whether the keypad was properly pressed ([44]).

As per claim 68, Carter, Caballero, Wong and Skillman teach the invention substantially as claimed in claim 67 above.  Skillman further teach wherein the human operated switch comprises, or consists of, a tactile sensor that is sensitive to force, pressure, or human touch ([44])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-396767. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2615